DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/14/2022 has been entered and fully considered. Claims 78-80, 89, 90, 93, 95, 98, 99, 126, 128-132 and 134-138 are pending, none of which are currently amended. Claims 1-77, 81-88, 91, 92, 94, 96, 97, 100-125, 127 and 133 are cancelled. 
The previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 78-80, 89, 90, 93, 95, 98, 99, 126, 128-132 and 134-138 are rejected under 35 U.S.C. 103 as unpatentable over US 8654507 B2 (Costantino) in view of US 2014/0377659 A1 (Oljaca).
Costantino discloses a composition comprising two or more different carbon samples, each carbon sample comprising a different particle size distribution, wherein the carbon material comprises a plurality of carbon black particles, the particle size distributions may be bimodal [Figs. 2A, 2B, 4A, 4B, 5A, 5B, 9] and comprise particle sizes ranging from 0.04 to 12 micrometers [10:29-46] and the location of the peak size and/or the spread between minimum and maximum particle sizes can be different [21:24-41], the carbon material has extremely high surface area and variations in pore size distribution such as different levels of micropore volume, mesopore volume, surface area, and pore size can be tuned depending on the desired application [18:4-15], particle packing properties can be optimized based on the specific particle size distribution and desired particle size distributions can be prepared by various milling techniques including varying milling conditions or twice-milling the same carbon material [20:5-54], the composition may comprise mixtures of powders with different densities [22:16-17] and volumetric capacitance can be increased by more densely packing carbon particles [21:5-23], and the composition may further comprise a lithium ion-based electroactive material [34:35-62].
It appears that the claimed configuration of carbon blacks including differences in particle size distributions, surface energies, oil absorption numbers, BET surface areas, and densities either are expressly disclosed by Costantino, are inherent in Costantino’s disclosed composition, or would have been obvious to optimize based on the teachings in Costantino. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Costantino does not specifically teach the claimed ranges of surface energies, oil absorption numbers, and BET surface areas. Oljaca however teaches carbon blacks which can result in improved electrical conductivity for an electrode layer [0085] and have a BET surface area ranging from 130 to 500 m2/g [0088], oil absorption number of less than 250 mL/100g [0089], and surface energy less than or equal to 10 mJ/m2 [0090]. Therefore it would have been obvious to one of ordinary skill in the art to optimize the surface energies, oil absorption numbers, and BET surface areas of the carbon blacks of Costantino to within the claimed ranges, because such properties are known from Oljaca to be relevant for improving electrical conductivity in an electrode layer, and because the claimed ranges overlap with those disclosed in Oljaca. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
In response to applicant’s allegation that the teachings of Constantino do not apply to carbon black because Constantino’s “carbon material” cannot be carbon black, it is noted that Constantino explicitly discloses at 10:44-46 and 12:17-20 that in some embodiments “the carbon material” comprises a plurality of carbon black particles. Furthermore, as noted by the applicant, Constantino explicitly defines the term “carbon material” at 5:43-49, however contrary to applicant’s assertion, the definition “a material or substance comprised substantially of carbon” clearly does not exclude carbon black. Furthermore, although carbon black is not included in the listed examples, Constantino explicitly states that the carbon material “is not limited to” the listed examples, and as explained in MPEP 2123, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Additionally, although carbon black is listed as an example of a “conductivity enhancer”, the conductivity enhancers are not a mutually exclusive group from the carbon material, rather, they are a subset, as Constantino explicitly defines at 5:50 that the conductivity enhancer “is a carbon material”.
In response to applicant’s arguments that all of the figures and examples in Constantino relate to activated carbon materials and not carbon black as the carbon material, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
In response to applicant’s argument that the disclosure at 18:4-15 of Constantino is directed only to polymer gels and not to carbon black, it is noted that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In this case, even if not specifically directed to carbon black, Constantino's disclosure nevertheless teaches pore size distribution, including micropore volume, mesopore volume, surface area and pore size as results-effective variables that are relevant properties of a carbon material for improving its utility in energy-related applications, and therefore it would have been reasonably suggested to one of ordinary skill in the art to optimize these properties in a carbon black used in an energy-related application. Note that “[a] recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." “In cases in which the disclosure in the prior art was insufficient to find a variable result-effective, there was essentially no disclosure of the relationship between the variable and the result in the prior art.” Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective. Applied Materials 692 F.3d at 1297; E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). See MPEP 2144.05 III. C.
In response to applicant’s argument that the claimed properties cannot be inherent because Constantino does not explicitly disclose any specific carbon black samples, it is noted that "[t]he inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In this case, it appears that applying Constantino’s teaching to provide a combination of  carbon samples each having different particle size distributions, variations in pore size distributions and/or different densities to carbon black, which is reasonably suggested by the reference, would inherently result in the carbon black having some particles with different particle size distributions, surface energies, oil absorption numbers, BET surface areas, and densities than others as claimed. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). In this case, the applicant has failed to show that Constantino’s teachings could be applied to carbon sample and produce a composition in which every particle has the same surface energy and OAN.
It is further noted that as few as two particles may be sufficient to read on each of the claimed “first carbon black particles” and “second carbon black particles”, such that they need not correspond directly to the different carbon samples as described in Constantino. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the claimed properties appear to be inherent because it does not appear that the carbon black suggested by Constantino, whether it be a combination of samples or even just one sample having a bimodal size distribution, could be produced such that it would not include at least two particles having a different surface energy and OAN than at least two other of the particles. 
The applicant further argues that because Constantino does not mention surface energy or OAN it cannot teach optimization of these properties. However, because Constantino is directed to combining different carbon samples that have different particle size distributions with optimized properties such as surface areas, pore size distributions, and densities, and that are made by varying milling conditions in the same manner as the claimed invention, it appears that differences in surface energy and OAN would naturally arise from this optimization of properties taught by Constantino, because it appears that at least one or more of the particle size distribution, surface area, pore size distribution, and density would influence the surface energy and OAN of the carbon particle.
Furthermore, to clarify, although Constantino appears to teach carbon black particles having different surface energies, OANs and BETs, Constantino is not being relied on to teach the specific claimed numerical ranges. Rather, the claimed ranges are taught by the combination with Oljaca. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Similarly, although Oljaca does not teach blending different carbon black particles with different properties, this feature is taught by Constantino.
The applicant further argues that Oljaca’s ranges include large portions outside the claimed ranges, but has failed to show that the claimed ranges are critical. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant further argues that Constantino is contrary to Oljaca’s teaching of carbon blacks having BET ranges of 130 to 700 m2/g, because the examples of Constantino use a BET surface area of 1500 m2/g or higher. However, at 29:52-58 Constantino explicitly allows for BET surface areas as low as 150 m2/g, which overlaps with Oljaca’s range. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In response to applicant's argument that the claimed invention can provide both short-range and long-range conductivities, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, the previous rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727